Citation Nr: 9932674	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  93-26 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right inguinal 
hernia residuals on a direct or secondary basis.

2.  Entitlement to an increased evaluation for residuals of a 
left herniorrhaphy, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.

4.  Whether the August 1992 rating decision denying service 
connection for psychiatric disability was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
1970 to April 1972 and in the Navy from October 1976 to 
November 1978.  This case was remanded by the Board of 
Veterans' Appeals (Board) in October 1995 and August 1996 to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  The case is 
again before the Board for adjudication.

In its October 1995 remand, the Board referred the raised 
issues of whether new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for psychiatric disability and entitlement to 
service connection for right inguinal hernia residuals on a 
secondary basis to the RO for appropriate action.  A March 
1996 rating decision found that new and material evidence 
adequate to reopen the veteran's claim for service connection 
for right inguinal hernia residuals, either directly or on a 
secondary basis, had not been submitted; this decision also 
concluded that the prior decision to deny service connection 
for psychiatric disability was not clearly and unmistakably 
erroneous and denied entitlement to a total disability rating 
based on unemployability due to service-connected disability 
(TR).  The veteran submitted a notice of disagreement to the 
denial of right inguinal hernia residuals and the denial of 
service connection for psychiatric disability in July 1996 
and a notice of disagreement to the denial of a TR in 
September 1996.  A statement of the case on these three 
issues was issued in January 1997, and substantive appeals on 
these issues were received by the veteran later in January 
1997.  An April 1998 supplemental statement of the case found 
new and material evidence to reopen the veteran's claim for 
service connection for right inguinal hernia residuals and 
then denied the reopened claim, including for service 
connection for right inguinal hernia residuals as secondary 
to service-connected residuals of a left inguinal 
herniorrhaphy.  Consequently, the issues on appeal are as 
listed on the title page.

Although the October 1995 Board remand referred to the RO the 
issue of whether a reopened claim had been submitted for 
entitlement to service connection for psychiatric disability, 
the RO, in the March 1996 rating decision, denied the 
different issue of whether the August 1992 decision to deny 
service connection for psychiatric disability was clearly and 
unmistakably erroneous.  Consequently, because the raised 
issue of whether new and material evidence has been submitted 
to reopen the veteran's claim for service connection for 
psychiatric disability has not been addressed, it is again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection for right inguinal hernia residuals on 
a direct basis was denied in an unappealed rating decision 
dated in January 1983.

2.  Evidence received since the RO's decision in January 1983 
includes evidence which is neither cumulative or duplicative 
of that on file at the time of the decision and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for right inguinal hernia residuals on a direct 
basis.

3.  The claim for service connection for right inguinal 
hernia residuals on a secondary basis is not plausible.

4.  All available relevant evidence necessary for an 
equitable determination of the increased rating, TR, and 
clear and unmistakable error issues on appeal has been 
obtained.

5.  The veteran has a postoperative, recurrent left inguinal 
hernia that is readily reducible and is well supported by a 
truss or belt.

6.  The veteran is service-connected for residuals of a left 
inguinal herniorrhaphy, 10 percent disabling.

7.  The veteran has completed the eighth grade and has worked 
as a truck driver; he last worked full-time in May 1989.

8.  The veteran's service-connected disability is not severe 
enough to effectively preclude all forms of substantially 
gainful employment consistent with his educational background 
and work experience.

9.  An August 1992 rating action denied service connection 
for psychiatric disability; this action was consistent with 
and supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for right inguinal 
hernia residuals.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  Right inguinal hernia residuals were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(d) (1999).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for right inguinal hernia 
residuals on a secondary basis.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left inguinal herniorrhaphy have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7338 (1999).

5.  The requirements for a total rating based on 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

6.  The unappealed rating decision of August 1992 was not 
clearly and unmistakably erroneous in denying service 
connection for psychiatric disability.  38 C.F.R. § 3.105(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Evidence

The veteran's service medical records reveal that he was sent 
to the Mental Hygiene Clinic (MHC) in November 1970 because 
of his nerves; the provisional diagnosis was anxiety.  He was 
given Valium.  He was sent to the MHC again in December 1970 
because of extreme anxiety, which was not helped by Valium.  
The veteran was seen in the Emergency Room on January 9, 
1971, because of extreme nervousness.  He sent to the MHC, 
where he was described as tense and tearful but not 
psychotic.  He was given Librium.  He was sent to the MHC on 
January 11, 1971, after he cut his left wrist with a razor 
blade.  He expressed an inability to adjust to the service; 
the examiner described him as manipulative.  He was not 
considered psychotic.  When seen in the MHC on January 21, 
1971, the veteran said that he found the stress of his 
military environment intolerable.  It was noted that the 
veteran presented himself as a helpless person with poor ego 
strengths but was thought to be stronger than he appeared.  
He promised to try to finish basic, and a return to duty was 
recommended.  The veteran's abdomen and viscera, which was to 
include any hernia, and psychiatric condition were noted to 
be normal on discharge examination from his first period of 
service in January 1972.

The veteran had a left inguinal hernia in August 1978, for 
which he was to undergo surgery in September 1978.  An 
October 1978 Medical Board report reveals that the veteran 
said that he had joined the service for a second time in an 
attempt to stop himself from a continuous self-destructive 
pattern involving drinking and fighting that he had been in 
since his wife of six years left him approximately two and 
one-half years earlier.  He indicated that just prior to his 
second period of service he was admitted to a local VA 
hospital for six days after beating his wife and her 
boyfriend with a bat.  Although he was able to do his job, he 
was heavily involved in drugs and alcohol.  A conference of 
staff psychiatrists concluded that the veteran had recovered 
from a transient situational reaction but showed longstanding 
evidence of a preexisting personality disorder of such 
severity that it precluded him from rendering any further 
useful military service.  The diagnoses were passive 
dependent personality disorder, episodic excessive drinking, 
and surgically repaired left inguinal hernia.  The veteran 
indicated on his November 1978 discharge medical history 
report that he had been hospitalized for a hernia; he did not 
have any depression or nervous trouble.  According to his 
physical examination report for November 1978, he had a 
herniorrhaphy scar in the left lower quadrant; his 
psychiatric condition was normal. 

Psychiatric disability was not mentioned in the veteran's 
initial claims for service-connected disabilities that were 
dated in October 1982 and received by VA in November 1982; 
the compensation application noted a left inguinal hernia 
only, while the statement in support of claim noted both a 
left and right inguinal hernia.

On VA examination in December 1982, there were no psychiatric 
complaints or diagnosis.  The veteran indicated that he had 
just been operated on for the second time for a hernia.  
Hernia examination revealed a recent repair of a right 
inguinal hernia, which was noted to be solid.
Miami Valley Hospital records for May 1984 reveal that the 
veteran had a double hernia.  He was hospitalized at Miami 
Valley Hospital in November 1985 due to a recurrent right 
inguinal hernia, which developed while lifting a television 
set at home.  It was noted that the veteran had had previous 
right and left inguinal hernias.  He underwent a right 
inguinal herniorrhaphy.  The veteran was hospitalized again 
at Miami Valley Hospital in August 1986 due to a recurrent 
right inguinal hernia.  It was noted that he had previously 
had hernia repair three times on each side.  He underwent 
simple closure of recurrent fascial defect.

The veteran underwent left inguinal hernia repair at a VA 
hospital in March 1990, at which time it was noted that he 
had previously had five inguinal herniorrhaphies on each 
side.  The pertinent discharge diagnoses were recurrent right 
and left inguinal hernias and status post numerous repairs of 
right and left inguinal hernias including preperitoneal left 
inguinal herniorrhaphy with Prolene mesh this admission.

On VA examination in July 1990, the veteran complained of 
recurrent bilateral hernia, with a feeling of tightness and 
aching at the site of the surgeries, and of anxiety since 
service.  The diagnoses on psychiatric examination were 
adjustment disorder with mixed emotional features and 
personality disorder.  No hernia was found on physical 
examination.  The diagnoses included recurrent inguinal 
hernias with numerous surgeries, poor muscle tone and 
weakness.

According to a July 1990 medical report from Damian M. 
Danopulos, M.D., the veteran did not have any current 
inguinal hernia.  It was noted that the veteran gave a long 
history of nervousness with at least three nervous breakdowns 
in the past.

According to an October 1992 statement from Matthew Moore, 
M.D., the veteran had a recurrent inguinal hernia.

The veteran testified at a personal hearing at the RO in 
December 1992 that he has had five left inguinal hernia 
operations and is not supposed to lift anything heavier than 
a gallon of milk, that he wears a truss about two weeks out 
of each month, that he has no muscle tone in the area of his 
hernias, and that he had hernia pain approximately 1-2 times 
a month.

On VA general medical examination in February 1993, no 
inguinal hernia was noted or diagnosed.

On VA intestinal examination in September 1995, the veteran 
said that he had had six left inguinal hernias and four right 
inguinal hernias.  He indicated that he was not able to do 
any heavy lifting or to squat.  It was noted that he had a 
past history of recurrent inguinal hernias that limited his 
employability.  Recurrent inguinal hernia was diagnosed.

The veteran complained on VA examination in November 1996 of 
a stinging sensation in the left hernia area to the point 
that he was afraid to lift much of anything.  He said that he 
was operated on for a right inguinal hernia at Balboa Naval 
Hospital in 1976, with repeated surgeries in the right 
inguinal area in 1980, 1985, 1986, and 1989.  He did not have 
any abdominal discomfort or food intolerance.  Physical 
examination revealed a reducible umbilical hernia but no left 
or right inguinal hernia.  There was loss of soft tissue in 
the left groin area.  The veteran stood without difficulty 
and gross examination did not indicate any mass of either 
groin on coughing or vigorous straining.  There was also no 
indication of pain or disability in either groin when lifting 
the lower extremities.  The veteran was wearing scrotal 
support and spandex pants but no truss.  The diagnosis was no 
evidence of inguinal hernia and no measurable objective 
findings indicative of the claim of tightness on the right 
side or a stinging sensation on the left.

It was noted on VA examination in August 1997 that the 
veteran used a truss or belt and "is supported as is."  The 
veteran indicated that his initial right inguinal surgery had 
been at Ft. Knox between April and August 1971.  He 
complained of stinging pain, numbness, a tight feeling and a 
recurrent boil in the right and left inguinal regions.  He 
had a problem lifting and physical limitations due to his 
recurrent inguinal surgeries and inguinal instability.  The 
veteran noted persistent abdominal discomfort; he did not 
complain of food intolerance.  Physical examination revealed 
evidence of a truss, bilateral healed inguinal incisions, and 
an umbilical hernia.  The pertinent diagnosis was status post 
left inguinal hernia repair times five with initial surgery 
in 1978.  The examiner noted that the records from Ft. Knox 
were missing and concluded from a review of the claims file 
that the veteran's initial right inguinal surgery took place 
in service in 1971.  The examiner also noted that the veteran 
had bilateral hernia, right knee and psychiatric disabilities 
and that he was disabled and severely limited in functional 
capacity due to his disabilities.

According to a June 1998 report from Ireland Army Community 
Hospital at Ft. Knox, Kentucky, there were no medical records 
for the veteran in the hospital computer tracking system.

I. Service Connection 
				       A. On a Direct Basis

In January 1983, the RO denied entitlement to service 
connection for right inguinal hernia residuals.  The veteran 
was notified of that decision in February 1983 but did not 
initiate a timely appeal.

In April 1998, the RO found that the veteran had submitted 
new and material evidence to reopen the claim of entitlement 
to service connection for right inguinal hernia residuals.  
However, to ensure that it has jurisdiction, the Board must 
also consider the issue of whether new and material evidence 
has been submitted to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed. 
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The evidence on file at that time of the unappealed rating 
decision included no medical opinion linking right inguinal 
hernia residuals to service.

Evidence submitted since the January 1983 decision includes 
an August 1997 VA examination report in which the examiner 
finds that the veteran had right inguinal hernia surgery in 
service in 1971.  Such evidence had not been previously 
submitted to agency decision makers and bears directly and 
substantially upon the issue of entitlement to service 
connection for right inguinal hernia residuals.  It is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, it is new and material for the purpose 
of reopening the claim.  Accordingly, a de novo review of the 
evidence is warranted. Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The veteran's claim for service connection for right inguinal 
hernia residuals is well grounded, and the Board is satisfied 
that all available evidence necessary for an equitable 
disposition of this claim has been obtained.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Although the VA examiner concluded in August 1997, based on 
the veteran's contentions and the notations of multiple right 
inguinal surgeries on subsequent hospital reports, primarily 
from Miami Valley Hospital, that the veteran had had right 
inguinal hernia surgery in service in 1971, the evidence on 
file does not support that conclusion.  The January 1972 
discharge examination report found the veteran's abdomen and 
viscera, which was to include any hernia, to be normal.  The 
Army hospital at Ft. Knox, Kentucky indicated, in June 1998, 
that there were no records involving the veteran in its 
computer.  The October 1978 Medical Board report noted the 
veteran's left inguinal hernia repair but did not mention any 
right inguinal hernia repair.  The only hernia scar noted on 
the veteran's November 1978 discharge examination report was 
in the left lower quadrant.  When examined by VA in December 
1982, the veteran said that he had been operated on for the 
second time for a hernia, and hernia examination revealed a 
recent right inguinal hernia repair.  Since the veteran had a 
left inguinal hernia repair in 1978, a recent right inguinal 
hernia repair would have made it the second time that he had 
been operated on for a hernia.  Although subsequent medical 
records in 1985 and 1986 from Miami Valley Hospital give a 
history of multiple bilateral hernia repairs, the dates of 
these prior inguinal hernia repairs are not accurate.  In 
November 1985, it was reported that the veteran had 
"herniorrhaphy right and left '72 and '83."  However, the 
records indicate a right hernia in 1982 and a left hernia in 
1978.  

Moreover, it was noted in the August 1986 Miami Valley 
Hospital reports that the veteran had had three hernia 
repairs on each side, with the most recent right inguinal 
hernia repair in January 1986; the Board notes that the only 
two prior confirmed right hernia repairs were in November 
1985 and approximately December 1982.  Consequently, the VA 
examiner's conclusion in August 1997 that the August 1986 
notation of three prior right inguinal hernia repairs 
included one in 1971 is incorrect because either she forgot 
or was unaware of the January 1986 repair.  Additionally, the 
veteran has given conflicting accounts of when he had the 
initial right inguinal hernia repair.  He said on VA 
examination in November 1996 that he was operated on for a 
right inguinal hernia at Balboa Naval Hospital in 1976 but 
indicated on VA examination in August 1997 that his initial 
right inguinal hernia surgery was at Ft. Knox in 1971.  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for right inguinal hernia residuals on a direct 
basis because a preponderance of the evidence is against a 
finding that a right inguinal hernia existed prior to 
December 1982.

I. Service Connection 
        B. On a Secondary Basis

With respect to the veteran's claim for service connection 
for right inguinal hernia residuals on a secondary basis, the 
Board must determine whether the appellant has submitted 
evidence of a well-grounded claim.  If he has not, his claim 
must fail, and VA is not obligated to assist him in the 
development of the claim.  38 U.S.C.A. § 5107(a); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the claim, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

The Board notes that the medical evidence on file does not 
show right inguinal hernia repair until approximately 
December 1982.  There is no competent evidence on file, 
including in VA examination reports dated in 1995, 1996, and 
1997, linking the veteran's right inguinal hernia residuals 
to his service-connected left inguinal hernia disability.  
Similarly, although the veteran has expressed his opinion 
that he his right inguinal hernia residuals are due to his 
service-connected left inguinal hernia disability, as a lay 
person, he is not competent to give a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  
Therefore, the veteran's claim for service connection for 
right inguinal hernia residuals on a secondary basis is not 
well grounded.  Grottveit at 92.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
right inguinal hernia residuals on a secondary basis.  
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

II. Increased Evaluation 

The veteran's claim for an increased evaluation for residuals 
of a left inguinal herniorrhaphy is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Additionally, 
the facts relevant to the claim have been properly developed 
and the statutory obligation of VA to assist the veteran in 
the development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
residuals of a left inguinal herniorrhaphy.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

The veteran is currently assigned a 10 percent evaluation for 
his residuals of a left inguinal herniorrhaphy.  According to 
Diagnostic Code 7338, a 10 percent evaluation is assigned for 
an inguinal hernia that is postoperative recurrent, readily 
reducible, and well supported by a truss or belt; a 30 
percent evaluation is warranted for an inguinal hernia that 
is small, postoperative recurrent, or unoperated 
irremediable, not well supported by a truss, or not readily 
reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338.

The clinical evidence on file reveals that the veteran has a 
recurrent left inguinal hernia, for which he has had several 
surgeries.  He uses a truss for support.  However, no 
specific left inguinal hernia was found on VA examinations in 
1993, 1995, 1996, and 1997.  Despite the veteran's complaints 
of left inguinal pain, numbness, and tightness, there is no 
evidence that the veteran's left inguinal hernia is not 
readily reducible or well supported by a truss or belt.  
Consequently, an increased evaluation for residuals of a left 
inguinal herniorrhaphy is not warranted.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  Although the Board does not dispute 
that the left inguinal hernia disability impacts on his 
employability, especially involving jobs requiring heavy 
lifting, the current evaluation contemplates industrial 
impairment.  The record since 1990 reflects that the veteran 
has not required frequent hospitalization for his residuals 
of a left inguinal herniorrhaphy and that the manifestations 
of the disability are those contemplated by the schedular 
criteria.  In sum there is no indication in the record that 
the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.

III. Total Disability Rating

To warrant a TR, the veteran must have service-connected 
disability or disabilities that are severe enough, in light 
of his educational background and employment history, to 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16.  According to 
the evidence on file, the veteran has completed the eighth 
grade and has worked as a truck driver.  He last worked full-
time in 1989.

The veteran is service-connected for residuals of a left 
inguinal herniorrhaphy, which is assigned a 10 percent 
evaluation.  The evaluation assigned for his service-
connected disability does not meet the minimum schedular 
requirements for a total rating under 38 C.F.R. § 4.16(a), 
which requires that a single disability be rated as at least 
60 percent disabling.  As noted above, the evidence on file 
reveals that a left inguinal hernia was not shown on recent 
VA examinations, despite the veteran's complaints of pain and 
functional impairment.  When examined by VA in November 1996, 
the veteran was able to stand without difficult and there was 
no left groin mass on coughing or vigorous straining.  While 
the examiner noted in August 1997 that the veteran was 
severely limited in functional capacity, this was due to 
multiple disabilities, consisting of his bilateral hernia 
residuals, right knee disability, and psychiatric disability, 
all but one of which are not service connected.  
Consequently, the Board finds that the veteran's service-
connected residuals of a left inguinal herniorrhaphy is not 
severe enough, when considered in light of the veteran's 
education and industrial background, to render him 
unemployable.

IV. Clear and Unmistakable Error

The issue of whether the August 1992 rating action was 
clearly and unmistakably erroneous in denying service 
connection for psychiatric disability is also on appeal.  
That rating decision denied service connection for 
psychiatric disability because the disability diagnosed in 
service was a personality disorder, which is a constitutional 
or developmental disability and not a disability under the 
law for which compensation is payable; the RO concluded that 
no service incurred acquired psychiatric disability was shown 
by the evidence.  

Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  The Court has determined that clear and 
unmistakable error is the kind of error that "compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  
Therefore, it must be determined whether the rating action of 
August 1992, based on the evidence of record at the time of 
the decision, involves this type of error.

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1992).

Evidence on file at the time of the August 1992 rating 
decision consisted of the veteran's service medical records; 
VA compensation examination reports dated in December 1982 
and July and August 1990; Miami Valley Hospital reports dated 
in November 1985 and August 1986; and VA hospital reports and 
outpatient records dated in March 1990.

The veteran's service medical records reveal that he had 
problems with anxiety in November and December 1970 and 
January 1971.  Although there was a provisional diagnosis of 
anxiety, there was no final diagnosis of psychiatric 
disability; it was noted that the veteran was not psychotic.  
The veteran's psychiatric condition was considered normal on 
January 1972 separation examination from his initial period 
of service.  According to an October 1978 Medical Board 
report, the veteran joined the Navy in October 1976 to stop 
himself from a continuous self-destructive pattern, including 
drinking and fighting, that began after his wife left him for 
another man between his two periods of service.  A passive 
dependent personality disorder and episodic excessive 
drinking were diagnosed.  The veteran did not note any 
psychiatric problem on his November 1978 discharge medical 
history and his psychiatric condition was noted to be normal 
on examination in November 1978.

There were no complaints or diagnosis of psychiatric 
disability when the veteran was examined by VA in December 
1982.  On VA psychiatric examination in August 1990, the 
diagnoses were adjustment disorder with mixed emotional 
features and personality disorder.  The other records on file 
in August 1992 do not contain any additional evidence of 
psychiatric disability. 

While the veteran contends that his psychiatric disability 
began in service, the Board finds that the diagnoses in 
service and on VA examination in August 1990 showed a 
personality or adjustment disorder, which is not considered a 
disease or injury within the meaning of applicable 
legislation.  Consequently, the August 1992 rating decision 
was consistent with and supported by the evidence then of 
record in denying service connection for psychiatric 
disability.

ORDER

Entitlement to service connection for right inguinal hernia 
residuals, either on a direct or secondary basis, is denied.

Entitlement to an increased evaluation for residuals of a 
left inguinal herniorrhaphy is denied.

Entitlement to a TR is denied.

The August 1992 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
psychiatric disability, and the appeal with resect to this 
issue is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals






